McLean, J.,
delivered the opinion of the court.
The appellant was tried and convicted for the carrying of a deadly weapon under sections' 1103 and 1105 of the Code. Mose Hurst testified that he heard many threats made by Charlie McLean against the appellant, and that he had communicated these threats to the appellant; that he heard the threats rumored, and knew that they were general and serious, and so stated to the appellant. Upon cross-examination this witness testified that he himself had not heard McLean, make the threats, but that one Enoch Williams had so informed him; and it developed upon the trial that Enoch Williams was present in the court room during the trial of the cause, and was not put on the stand to testify. Thereupon the court sustained the objection of the state to the testimony of this witness as to his having heard of the threats, and as to his having communicated these threats to the appellant. The evidence discloses that there had been had blood between the appellant and *407McLean, and, further, that the first time these parties met after the threats had been communicated to the appellant, appellant and McLean became engaged in a shooting scrape; that this difficulty was brought about by McLean, and that he, McLean, a very short time before the difficulty occurred, in fact on the very morning of the difficulty, had made threats against the appellant.
It whs error for the court to exdude the testimony of Mose Hurst to the effect that he had heard of the threats, and that he communicated them to the appellant. It is not necessary for the party to prove either that he himself heard, or that the party who informed him heard, the other party make the threats. The only thing necessary is that the party indicted was informed and so believed that he had been threatened, and “that he had good and sufficient reason to apprehend a serious attack from the party making the threats, and that he did so apprehend.” The whole object and purpose of the statute is that if the party in good faith honestly believed that the threats had been made, and coupled with this threat “he had good and sufficient reason to apprehend,” etc. The proof 'of the threat is made out by showing that the party on trial, and who is charged with carrying a deadly weapon, was informed and sincerely and honestly believed that the threat had been made. Mere idle rumors are not sufficient, but, when the information is brought home to the party charged that he has been threatened, this as to him is proof of the threats. It must be borne in mind that the party making the threats is not on trial, and his interests are in no way affected. The object and purpose of the statute in permitting the party to carry a deadly weapon is in order that he might protect himself against the attack of his adversary; and, if it became necessary, before the party has the right to carry the weapon, that he trace down to its fountain source the truthfulness of the threat, he *408might be deprived of his right to guard against the threatened attack.
After all, the question as to the good faith with which the party carried the weapon is a question for the jury.

Reversed.